 


109 HR 3162 IH: To amend the Internal Revenue Code of 1986 to restore the 80-percent deduction for meal and entertainment expenses.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3162 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Foley (for himself, Mr. Farr, Mr. English of Pennsylvania, Mr. Garrett of New Jersey, and Mr. Cannon) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to restore the 80-percent deduction for meal and entertainment expenses. 
 
 
1.Restoration of 80-percent deduction for meal and entertainment expenses 
(a)In generalSubsection (n) of section 274 of the Internal Revenue Code of 1986 (relating to only 50 percent of meal and entertainment expenses allowed as deduction) is amended— 
(1)by striking 50 percent in paragraph (1) and inserting 80 percent, and 
(2)by striking 50 percent in the subsection heading and inserting 80 percent. 
(b)Conforming amendmentSubsection (n) of section 274 of such Code is amended by striking paragraph (3). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
